DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on October 20, 2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, applicant is claiming the satisfaction of at least one of the following conditions with one being 2 ≤ TTL/F and the other being TTL/f ≤ 4 which fails to further limit the independent claim. Specifically, any value of TTL/f will inherently satisfy at least one of these two claimed mathematical conditions. For example, any negative value, any 0 value, or any positive value to and including between 0 and 4 will satisfy the claimed TTL/f ≤ 4. Additionally, any positive value greater than or including 4 will satisfy the claimed 2 ≤ TTL/F. There is no value of TTL/f that will not inherently satisfy one of these two claimed mathematical conditions. As such, the claim is not further limiting. Regardless, for purposes of examination, the claim has been searched with the limitations as claimed. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, applicant is claiming the satisfaction of at least one of the following conditions 0.5 ≤ f/Y’ or f/Y’ ≤ 1.5. Specifically, any value of f\Y’ will inherently satisfy at least one of these two claimed mathematical conditions. For example, any negative value, any 0 value, or any positive value to and including between 0 and 1.5 will satisfy the claimed f/Y’ ≤ 1.5. Additionally, any positive value greater than or including 1.5 will satisfy the claimed 0.5 ≤ f/Y’. There is no value of f\Y’ that will not inherently satisfy one of these two claimed mathematical conditions. As such, the claim is not further limiting. Regardless, for purposes of examination, the claim has been searched with the limitations as claimed. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, applicant is claiming the satisfaction of at least one of the following conditions 90 degrees ≤ FOV or FOV ≤ 180 degrees. Specifically, any value of FOV will inherently satisfy at least one of these two claimed . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, applicant is claiming the satisfaction of at least one of the following conditions 1 ≤ │(R7 – R8)/(R7 + R8)│ and │(R7 – R8)/(R7 + R8)│ ≤ 2. Specifically, any value of │(R7 – R8)/(R7 + R8)│ will inherently satisfy at least one of these two claimed mathematical conditions. For example, any negative value, any 0 value, or any positive value to and including 2 will satisfy the claimed │(R7 – R8)/(R7 + R8)│ ≤ 2. Additionally, any positive value greater than or including 2 will satisfy the claimed 1 ≤ │(R7 – R8)/(R7 + R8)│. There is no value of │(R7 – R8)/(R7 + R8)│ that will not inherently satisfy one of these two claimed mathematical conditions. . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Lin et al publication number 2018/0106987.
With respect to claim 1, Lin discloses the limitations therein including the following: an optical lens system (abstract, fig 5, corresponding embodiment 3); comprising, from an object side to an image-forming side, a first lens having refractive power (fig 5, corresponding embodiment 3, lens “310” in figure 5 and corresponding “lens 1” in Table 5); the first lens having an object side concave surface (fig 5, corresponding embodiment 3, table 5 disclosing surface 1 having a negative radius of curvature i.e. the object side surface of lens 1 as concave to the object side); a second lens having refractive power (fig 5, corresponding embodiment 3, lens “320” in figure 5 and corresponding “lens 2” in Table 5); an overall optical effect of the first lens and the second lens has having a negative refractive power (table 5 in which lens 1 and lens 2 are computed to have a combined focal length of -4.6); a third lens having positive refractive power (fig 5, corresponding embodiment 3, lens “330” in figure 5 and corresponding “lens 3” in Table 5 having a focal length of +2.42); a fourth lens having positive refractive power (fig 5, corresponding embodiment 3, lens “340” in figure 5 and corresponding “lens 4” in Table 5 having a focal length of +2.68); and a fifth lens having negative refractive power (fig 5, corresponding embodiment 3, lens “350” in figure 5 and corresponding “lens 5” in Table 5 having a focal length of -2.79). 
	With respect to claim 2, Lin further discloses the satisfaction of at least one of the claimed mathematical conditions (embodiment 3, paragraphs 0064, 0169, Table 5 disclosing TTL/f = 2.78 satisfying the claimed mathematical condition of 2 ≤ TTL/f). 
	With respect to claim 3, Lin further discloses the satisfaction of at least one of the claimed mathematical conditions (embodiment 3, paragraph, 0169, Table 5 with f/Y’ = 0.65). Specifically, paragraph 0169 discloses TL/f = 2.78, f = 2.09 and therefore TL = 
	With respect to claim 4, Lin further discloses the satisfaction of at least one of the claimed mathematical conditions (paragraph 0139, Table 5 disclosing HFOV = 62.4 and therefore FOV = 124.5 satisfying the claimed 90 degrees ≤ FOV). 
	With respect to claim 5, Lin further discloses the satisfaction of at least one of the claimed mathematical conditions (embodiment 3Table 5 with │(R9 – R10)/(R9 + R10)│ = 0.27 satisfying the claimed 0 ≤ │(R9 – R10)/(R9 + R10)│).
	With respect to claim 6, Lin further discloses the satisfaction of at least one of the claimed mathematical conditions (embodiment 3, Table 5 disclosing N1 = 1.545 and N4 = 1.544 and therefore disclosing the claimed N1 > N4).
	With respect to claim 7, Lin further discloses the first lens being a biconcave lens (fig 5, embodiment 3, “lens 1” of Table 5). 
	With respect to claim 8, Lin further discloses the slopes of tangents of an object side surface of the second lens from a center point of the object side surface in a first direction away from the optical axis as having a positive value (fig 5, lens “320” and corresponding “lens 2” of table 5). Specifically, the object side surface of this lens is convex to the object side. Therefore, in moving upward on the convex object side surface from the center point toward a peripheral direction, the x coordinate changes positively and the y coordinate changes positively. As such, the slope of such a tangent line will have a positive value. 
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 8-234102 (herein Jp’102).

	With respect to claim 2, Jp’102 will inherently satisfy one of the two mathematical conditions for the same reasoning set forth in the 112 fourth paragraph rejection above. 
	With respect to claim 3, Jp’102 will inherently satisfy one of the two mathematical conditions for the same reasoning set forth in the 112 fourth paragraph rejection above. 
	With respect to claim 4, Jp’102 will inherently satisfy one of the two mathematical conditions for the same reasoning set forth in the 112 fourth paragraph rejection above. 
	With respect to claim 5, Jp’102 will inherently satisfy one of the two mathematical conditions for the same reasoning set forth in the 112 fourth paragraph rejection above.	With respect to claim 6, Jp’102 further discloses the satisfaction of at least one of 
	With respect to claim 7, Jp’102 further discloses the first lens being a biconcave lens (fig 1, embodiment 1, lens “r1-r2”). 
	With respect to claim 8, Jp’102 further discloses the slopes of tangents of an object side surface of the second lens from a center point of the object side surface in a first direction away from the optical axis as having a positive value (fig 1, embodiment 1, lens “r2-r3”). Specifically, the object side surface of this lens is convex to the object side. Therefore, in moving upward on the convex object side surface from the center point toward a peripheral direction, the x coordinate changes positively and the y coordinate changes positively. As such, the slope of such a tangent line will have a positive value. 
Examiner’s Comments
	For applicant’s information, due to the extreme broadness of many of the claims, including independent claim 1, numerous reference would have read on many of the above rejected claims, however, such rejections would have been repetitive. For example, Koyama publication number 2019/0142249, Kimura publication number 2005/0219715 (lenses L3, L4, L6, L8, L10), and Miyano patent number 5,777,797 would have also read on many of the above rejected claims, however, such rejections would have been repetitive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 5, 2021